UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1834



ALAN O’DONNELL,

                                               Plaintiff - Appellant,

          versus


COLIN POWELL, General, Secretary of State,
U.S. State Department, et al.,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-02-143-1-T)


Submitted:   August 26, 2002              Decided:   September 4, 2002


Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan O’Donnell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alan O’Donnell appeals the district court’s order dismissing

his action against the Secretary of State.    We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. O’Donnell v. Powell, No. CA-02-143-1-T (W.D.N.C. filed July

2, 2002 & entered July 8, 2002).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2